Citation Nr: 0300400	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  00-24 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated as 60 percent disabling.

(The issue of entitlement to service connection for lung 
fungus as secondary to bronchial asthma will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1970 to August 
1973.

Initially, the Board of Veterans' Appeals (Board) notes 
that it is pursuing additional development on the issue of 
entitlement to service connection for lung fungus as 
secondary to bronchial asthma under the authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDING OF FACT

The veteran's bronchial asthma is manifested by symptoms 
that more nearly approximate Forced Expiratory Volume in 
one second (FEV-1) of less than 40 percent predicted, or; 
FEV-1/Forced Vital Capacity (FVC) less than 40 percent, 
or; more than one attack per week with episodes of 
respiratory failure, or; required daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications.  





CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for 
bronchial asthma have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.7, 4.97, Diagnostic Code 6602 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board finds that the veteran's claim 
for increased rating has already been developed pursuant 
to the guidelines established in the recently enacted 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5103A (West Supp. 2002) (VCAA).  In this regard, the 
veteran was afforded a comprehensive respiratory 
examination in November 2000, and the record also contains 
extensive Department of Veterans Affairs (VA) outpatient 
treatment records that further enable the Board to 
properly assess the severity of the veteran's service-
connected bronchial asthma.  The Board further notes that 
the veteran has been advised of the actions that had been 
and would be taken by VA to develop the claim in the 
September 2001 statement of the case and March 2002 
supplemental statement of the case, and thus, the veteran 
was clearly aware of what evidence she could provide to 
assist in the development of her case.  Quattuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board also does 
not find any statement by the veteran or her 
representative as to any dissatisfaction with recent VA 
examinations and evaluations, and there is no indication 
that there are any outstanding pertinent documents or 
records that have not been obtained or that are not 
adequately addressed by records that are contained in the 
claims file.  Moreover, the record reflects that the 
veteran has been furnished with the applicable law and 
regulations.  Finally, since the Board has determined that 
the veteran is entitled to a 100 percent schedular rating 
for bronchial asthma, any failure to notify or develop 
under the VCAA can not be considered prejudicial to the 
veteran.  Accordingly, the Board finds that additional 
notice and/or development in this matter is not required 
under the VCAA.

Following the revision of the rating criteria on October 
7, 1996, Diagnostic Code 6602 still relates to bronchial 
asthma and provides for a 60 percent evaluation for forced 
expiratory volume in one second (FEV-1) of 40 to 55 
percent predicted, or; FEV-1/forced vital capacity (FVC) 
of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  FEV-1 less than 40 
percent predicted, or; FEV-1/FVC less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; required daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-
suppressive medications warrant an evaluation of 100 
percent.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2002).

The history of this disability shows that the veteran was 
originally granted service connection for bronchial asthma 
and assigned a 10 percent evaluation by a rating decision 
in January 1974, based on service medical records and VA 
medical examination.  Following a temporary 100 percent 
rating for a hospitalization in April and May 1978, a June 
1979 rating decision increased the rating for this 
disability to 30 percent, effective from April 20, 1978.  

Thereafter, following another temporary 100 percent rating 
for a hospitalization in October 1979, the 30 percent 
rating was reassigned effective from November 1, 1979, and 
continued at that level until an October 1998 Board 
decision increased the evaluation for the veteran's 
bronchial asthma to 60 percent.  The Board noted that 
while examination in April 1995 had revealed findings 
consistent with a 30 percent rating, FEV-1 findings from 
before and after April 1995 (including those obtained 
during a hospitalization in November 1997) justified a 
higher evaluation.  

Following the Board's decision in October 1998, a November 
1998 rating decision assigned the 60 percent evaluation, 
effective from January 1, 1994.

VA medical examination in July 1999 revealed that the 
veteran reported the use of a Proventil inhaler, Proventil 
updrafts at home, Slo-bid, Lasix and Premarin.  The 
veteran further reported that she developed fungal 
infection of the lung, and that this was first diagnosed 
sometime between 1993 and 1994.  She asserted that this 
condition did not resolve with medication and was still 
evident on X-rays.  She also continued to complain of 
dyspnea and could not describe the difference between her 
fungal infection symptoms and those attributed to her 
asthma.  She did indicate the continuation of problems 
with her asthma, noting that she avoided going to the 
hospital by using the nebulizer machine at home.  She 
reported asthma attacks at the rate of approximately five 
per month increasing to ten during the summer months.  
Typical symptoms included dyspnea, heaviness of chest, and 
wheezing.  The veteran believed that her fungal infection 
was affecting her asthma.  She maintained that she was 
unable to work without her inhalers and nebulizer.  

Physical examination revealed that there was no acute 
respiratory distress and that the lungs were clear to 
auscultation.  There was also no wheezing.  Spirometric 
evaluation at this time revealed pre-medicated and post-
medicated FVC at 68 and 62 percent of predicted, 
respectively, pre-medicated and post-medicated FEV-1 at 39 
and 54 percent of predicted, respectively, the best pre-
medicated FEV-1/FVC at 48 percent, and the best post-
medicated FEC-1/FVC at 72 percent.  The examiner noted 
that there was a severe obstructive lung defect, confirmed 
by a decrease in the flow rate at peak flow and flow at 
25, 50, and 75 percent of the flow volume curve.  The 
examiner also noted a mild decrease in the diffusing 
capacity, indicating the volume extrapolation/FEV-1 
changed by 38 percent, and that forced expiratory flow 
(FEF) was changed by 65 percent in response to the use of 
a bronchodilator.  The diagnosis was history of asthma 
with no indication of fungal infection at this time.

VA outpatient records from August 1999 to March 2000 
reflect assessments that included asthma, and that the 
veteran was using a nebulizer on a daily basis.  

The subject claim for increased rating was filed in July 
2000, at which time the veteran submitted medical evidence 
which she contended justified a rating for bronchial 
asthma in excess of 60 percent.  These primarily consisted 
of private medical records for the period of November 1999 
to May 2000.  Private treatment records from February 2000 
note that the veteran complained of worsening asthma 
symptoms.  These included dyspnea and wheezing, and it was 
noted that she was using a steroid and albuterol inhaler 
in addition to inhaled steroids.  Examination of the lungs 
revealed scattered wheezes and that respiration exhibited 
a prolonged expiratory phase.  February 2000 chest X-rays 
were interpreted to reveal no acute pulmonary disease.  
The assessment was asthma.  

A private medical report from Dr. T., dated in March 2000, 
reflects Dr. T.'s opinion that the veteran had a very 
significant pulmonary obstruction, noting that when he 
initially saw the veteran in 1997, she had experienced 
respiratory arrest in an old downtown hospital.  Dr. T. 
indicated his intention to place the veteran on a short 
course of steroids which may have to be continued in view 
of her severe disease.  A consultation record from the 
same date reflects that pulmonary function evaluation was 
done with good effort and revealed severely reduced FEV-1 
and ventilatory capacity.  Diffusion was also noted to be 
mildly reduced.  Spirometric findings further included 
pre-medicated FVC at 47 percent of predicted, pre-
medicated FEV-1 at 36 percent of predicted, and FEV-1/FVC 
at 58 percent.  These results were found to be compatible 
with severe obstructive lung disease and the assessment 
was asthma.  The veteran was placed on two weeks of 
Prednisone in addition to her other medications.

A private medical record from April 2000 reflects a 
diagnosis of obstructive lung disease-asthma.  Her 
medications consisted of Serevent, 2 puffs twice daily, 
Flovent, 4 puffs twice daily, Proventil updraft, four 
times daily, Theophylline, 200 milligrams twice daily, 
Potassium chloride, 10 milliequivalent daily, Lasix, 20 
milligrams daily as occasion requires, and Singulair, 10 
milligrams at bedtime.  It was noted that the veteran was 
doing much better and that her medications would be 
continued.

VA respiratory examination in November 2000 revealed that 
the veteran continued to complain of worsening dyspnea and 
wheezing.  She further indicated that she used her 
nebulizer on a daily basis and had not had a severe asthma 
attack since 1997.  Physical examination revealed that the 
veteran had experienced a 40 pound weight gain over the 
previous year.  Auscultation of the lungs indicated clear 
lung fields bilaterally, and there was no rhonchi, wheezes 
or rales.  Inspiratory to expiratory phase of respiration 
was indicated to be normal.  The diagnosis was obstructive 
lung disease.

November 2000 spirometric findings included pre-medicated 
and post-medicated FVC at 72 and 78 percent of predicted, 
respectively, pre-medicated and post-medicated FEV-1 at 66 
and 67 percent of predicted, respectively.  Pre-medicated 
FEV-1/FVC was at 75 percent, and post-medicated was at 73 
percent.  The examiner commented that the veteran had a 
mild obstructive lung defect, noting that this was 
confirmed by the decrease in flow rate at peak flow and 
flow at 25, 50, and 75 percent of the flow volume curve.  
The examiner also noted a moderate decrease in diffusing 
capacity, which was interpreted as an insignificant 
response to the bronchodilator.

VA outpatient treatment records from June 2001 indicate 
that the veteran continued to complain of dyspnea and that 
she had been on oral steroids for the previous 6 to 7 
years.  The assessment was stable bronchial asthma with 
medications, including Serevent, Singulair, Flovent, 
Ventolin, nebulizer and inhalers.

At the veteran's hearing before a member of the Board in 
September 2002, the veteran testified how her asthma 
affected various activities, including sleep, cleaning, 
and using stairs (transcript (T.) at pp. 2-5).  She also 
experienced wheezing on a regular basis that would require 
her to use the inhaler and sometimes attacks would occur 
without exertion (T. at p. 5).  The last one was about two 
and a half weeks earlier (T. at p. 5).  The veteran noted 
that it was not necessary for her to go to the emergency 
room when an attack came on, indicating that she was 
usually able to take care of it with her nebulizer (T. at 
pp. 5-6). 

The veteran's bronchial asthma has been evaluated as 60 
percent disabling pursuant to 38 C.F.R. § 4.97, Diagnostic 
Code 6602, under the "new" criteria for respiratory 
disorders.  The "new" rating criteria for respiratory 
disorders took effect on October 7, 1996.  As the 
veteran's claim for an increased evaluation for bronchial 
asthma was filed in July 2000, the evaluation of the 
veteran's bronchial asthma will be based on consideration 
of only the "new" criteria.

The Board has considered the "new" criteria as to the 
veteran's bronchial asthma, and first notes that it 
provides alternatively for a 100 percent evaluation for 
asthma manifested by FEV-1 less than 40 percent predicted, 
or; FEV-1/FVC less than 40 percent, or; more than one 
attack per week with episodes of respiratory failure, or; 
required daily use of systemic (oral or parenteral) high 
dose corticosteroids or immuno-suppressive medications, 
and while the evidence of record at no time supports a 
finding of FEV-1/FVC of less than 40 percent, there is 
insufficient evidence to support the conclusion that the 
veteran has experienced more than one attack per week with 
episodes of respiratory failure, and it is not clear that 
the veteran's medications have included the daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications, the Board has noted that 
spirometric evaluation in July 1999 and March 2000 
demonstrates FEV-1 findings warranting entitlement to a 
100 percent rating under Diagnostic Code 6602.  

More specifically, VA spirometric evaluation in July 1999 
revealed pre-medicated FEV-1 at 39 percent of predicted 
and private spirometric evaluation in March 2000 revealed 
pre-medicated FEV-1 at 36 percent, and while the most 
recent VA spirometry indicated pre-medicated FEV-1 of 66 
percent, giving the veteran the benefit of the doubt, the 
Board finds that the previous FEV-1 findings of less than 
40 percent satisfy the first alternative criterion 
required for a 100 percent evaluation under 38 C.F.R. 
§ 4.97, Diagnostic Code 6602, i.e., FEV-1 of less than 40 
percent predicted.

Consequently, the Board finds that entitlement to a 100 
percent rating for bronchial asthma is warranted.


ORDER

Entitlement to a 100 percent evaluation for bronchial 
asthma is granted, subject to the legal criteria governing 
payment of monetary benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

